979 F.2d 248
298 U.S.App.D.C. 309
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Mesfin S. HALEFOM, Appellant.
No. 90-3062.
United States Court of Appeals, District of Columbia Circuit.
Nov. 20, 1992.

Before STEPHEN F. WILLIAMS, SENTELLE and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs and oral arguments of counsel.   The court is satisfied, after full review of the issue presented, that appropriate disposition of the appeal does not warrant a further opinion.   Substantially for the reasons stated by the district court in its Order of July 3, 1991, we find that appellant could not have prevailed on his Fourth Amendment claim and so was not denied effective assistance of counsel in violation of the Sixth Amendment.   It is thus


2
ORDERED and ADJUDGED that the judgment from which this appeal has been taken be affirmed.